DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.

 Response to Amendment
3.	This Office Action is issued in response to the Applicant’s request for continued examination filed on November 17, 2020.
4.	Claims 1-14 and 16-21 are pending of which claims 1, 10, and 20 are in independent form.
5.	Claims 15 is cancelled by the applicant.
6.	Claims 1, 5, 9-10, 17-18, and 20 are amended.
Response to Arguments
7.	Applicant's arguments (related to Mueller reference) filed on November 17, 2020 have been fully considered but they are not persuasive. 
8.	Applicant argues, ‘Mueller’s disclosure does not teach or suggest order services instances that provide ordering services to different retail stores and are associated with different subsets of plurality of order fulfillment entities… Mueller, para. [0099]. by restricting the RFS to a single retail store to fulfill an order, Mueller excludes a plurality of order fulfillment entities from being accessed”.
 	The examiner has considered applicant’s arguments regarding claim 1, but respectfully disagrees. Unlike the characterization by the applicant, Mueller the routing and order fulfillment server (RFS) is not limited to a single retail store. For instance, see [0012] and [0014] where the routing and fulfillment server connected (i.e., associated)  with multiple retail stores, e.g., “Further, over a retailer wireless communication access point, multiple retail associates' mobile communication devices are connected to the Routing and Fulfillment Server, through the cloud communication network”.  	Further, (See Mueller [0053]) e.g., “Though only one retail server 130 is illustrated in the figure, it is comprehended that a plurality of retail servers of the type 130 may be coupled to each other, and eventually exchange data among each other and with the Routing and Fulfillment Server 110. Each of those multiple retail servers may be located, for example, remote to the others, and store information about the different retail stores within a specific territory, the retail associates working therein, etc. This may facilitate ease of load balancing and distribution of traffic over the cloud network 120. In an embodiment, a plurality of retail servers 130 belonging to a retailer entity are individually coupled to RFS 110 through respective network connections connecting each retail server 130 to cloud network architecture 120”. As clearly seen in the aforementioned section, Mueller, as argued by the applicant, is not restricted to a single retail store. On the contrary, Mueller’s routing and fulfillment server exchange data with multiple retail servers. Thus, Mueller does teach the argued limitations and applicant’s arguments are not persuasive.

9.	Regarding the newly added limitations “a plurality of partitions, wherein one partition of the plurality of partitions is between the first order services instance and the second order services instance”, examiner applied a new reference, to teach, disclose, and suggest, the features that the Applicant argued the previous reference does not teach.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

12.	Claims 1-14, 16, and 19-21 are rejected under 35 U.S.C. 103 as being un-patentable over Mueller et al. U.S. 2017/0124511 A1 (hereinafter Mueller) in view of Mukherjee et al. U.S. 2009/0037498 A1 (hereinafter Mukherjee).

Regarding claim 1, Mueller discloses a system for providing high throughput database services (Mueller [0160] and [Figure 12] illustrates a high-level throughput of system), the system comprising: 
at least one persistent database configured to maintain order fulfillment records for a plurality of order fulfillment entities (Mueller [0047]-[0048] where multiple database configured to store various order fulfillment service data, e.g., “each database may be configured and adapted to store information in the form of tables, queries, instructions, schemas, multimedia representation of the products, customers' data, attributes of retail associates, product prices, etc.”); 
a first plurality of order services instances, comprising a first wherein each order services instance of the first plurality of order services instances that provides ordering 
a routing manager, operational on at least one processor, which maintains a routing map indicating which order services instance is associated with which order fulfillment entities, the routing manager configured to route a database message for a particular order fulfillment entity to a corresponding order services instance (Mueller [0044] e.g., “the system 100 includes a Routing and Fulfillment Server 110 (sometimes referred to herein as a RFS)”. See also [0060], [Figure 6], [0062], [0065], and [0134]  first order services instance and the second order services instance. 
However, Mukherjee discloses the implementation of in-memory database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”); and 	a plurality of partitions, wherein one partition of the plurality of partitions is between the first order services instance and the second order services instance (Mukherjee [0029] describes that the implemented in-memory database structure subdivided in several partition, e.g., “each in-memory structure is partitioned based on the level of concurrency within the instance in which the in-memory structure resides”. Applicant’s disclosure describes that data partitioned among multiple in-memory databases. See also [0066] and [Figure 7] where each instance includes in-memory database and the in-memory database partitioned based on the number of processors used by the instances). 
Therefore, it would have been obvious before the effective filing date of the
invention to a person having ordinary skill in the art to which said subject matter pertains

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, further comprising: a queue system that queues asynchronous database messages (Mueller [0157] e.g. , The communication may be facilitated by leveraging standard synchronous protocols known in the art, such as HTTP or an asynchronous protocol such as Advanced Message Queuing Protocol ( AMQP).” And see also [0178] e.g., “That communication specifically involves receiving the customers' transaction request messages, processing them and placing them in the order queue”); 
  	a messaging manager that manages execution of asynchronous database messages via the routing manager (Mueller [0157] e.g. , “asynchronous protocol such as Advanced Message Queuing Protocol”). 
Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the messaging manager manages execution of an asynchronous database message as a synchronous database message via the routing manager without establishing an asynchronous synchronous protocols known in the art, such as HTTP or an asynchronous protocol”). 
 Regarding claim 4, the rejection of claim 2 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a system, wherein the messaging manager facilitate atomicity, consistency, isolation, and durability (ACID) transaction by managing execution and retry procedures (Mukherjee [0008] e.g., “durability is achieved by generating redo information every time a shared-block-usage map is updated” See also [0045] e.g., “many processes representing transactions can directly access the in-memory block concurrently. Exclusive latches lock each partition during space search so as to provide space allocation consistency”).
  	Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the second plurality of order services instances as a redundancy to the first plurality of order services instances, (Mueller [0089], [0093]e.g., “`Express Delivery option` would correspond to the case where the order must be routed to a retail store in nearest proximity to the shipping address provided by the customer, as the product is expected to be delivered within the shortest time (generally, within 60-120 minutes after order receipt). In cases where the customer selects the `Deliver to My Current Location`, the order would be generally routed by the RFS 110 to a retail store spatially closest to the customer's current location”. See also [0164] and [0176] where the order routing service 

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the second plurality of order services instances is hosted at a disaster recovery location that is different from a primary location that hosts the first plurality of order services instances (Mueller [0208]  where the system includes other multiple subsystem and locations, e.g., “the RFS can provide a primary location and one or more alternative locations for Store A for the logistics provider to use if it does not have a logistics agent within a predetermined distance”). 
Regarding claim 7, the rejection of claim 5 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the second plurality of order services instances do not utilize in-memory databases, and instead utilize database connections to the at least one persistent database (Mueller [0099] where order routing and fulfillment sever utilize the system memory). 

Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference,
in-memory structure that is used to update the instance's persistent area”). 

Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the routing manager determines a current operational state for each order services instance in the first plurality of order services instances (Mueller [0012] where the routing and fulfilment server e.g., “A Routing and Fulfillment Server (sometimes referred to herein as "RFS") is coupled at a first end with multiple customers' mobile communication devices”); and  	responsive to the current operational state for one order services instance in the plurality of order services instances being online, route the database message for the particular order fulfillment entity to the corresponding order services instance (Mueller [0010] and [0013]-[0014] describes the routing and fulfillment server routes a notification indicating the customer’s transaction request message to a particular retail store. See also [0085] and [0093]). 

Regarding claim 10, Mueller discloses a method for providing high throughput database services (Mueller [0160] and [Figure 12] illustrates a high-level throughput of system), the method comprising: 

establishing a plurality of order services instances, comprising a first order services instance that provides ordering services of [[an]] a first individual retail store and is associated with a first subset of the plurality of order fulfillment entities and a second order service instance of the first plurality of order services instances that provides ordering services of a second individual retail stores and is associated with a second subset of the plurality of order fulfillment entities, and wherein each order services instance includes an in-memory database for storing a respective subset of the order fulfillment records related to a respective subset of the plurality of order fulfillment entities (Mueller [Abstract], [0026], [0036], and [0039]-[0040] where the order management system [Figure 1, element 114] managing and including multiple retail stores, e.g., “A retailer may provide the sale and distribution of goods through various retail stores 104A, 104B, 104C, 104D, 104E, 104F, an order management system 114, and a distribution center 103”. See also [0021] – [0026] where order and product distribution managed by the system, e.g., “Similarly, these fulfillment techniques may integrate with new data processes and system upgrades, to enable long-term cost effectiveness, and to enable retail tracking and location-based tracking of sales (for example, to allow a particular retail location to obtain credit for any sales that the 
routing, by the routing manager, a database message for a particular order fulfillment entity to a corresponding order services instance (Mueller [0044] e.g., “the system 100 includes a Routing and Fulfillment Server 110 (sometimes referred to herein as a RFS)”. See also [0060], [Figure 6], [0062], [0065], and [0134] where the system managing locations of order fulfilment location (i.e., routing map), e.g., “each fulfillment location of the plurality of fulfillment locations. In an example, the information about an item corresponding to the plurality of fulfillment locations includes a floor attribute corresponding to the item and each fulfillment location of the plurality of fulfillment locations”). 
 between the first order services instance and the second order services instance.
However, Mukherjee discloses the implementation of in-memory database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”); and.
establishing a plurality of partitions, wherein one partition of the plurality of partitions is between the first order services instance and the second order services instance (Mukherjee [0029] describes that the implemented in-memory database structure subdivided in seral partition, e.g., “each in-memory structure is partitioned based on the level of concurrency within the instance in which the in-memory structure resides”. Applicant’s disclosure describes that data partitioned among multiple in-memory databases. See also [0066] and [Figure 7] where each instance includes in-memory database and the in-memory database partitioned based on the number of processors used by the instances).
Therefore, it would have been obvious before the effective filing date of the
invention to a person having ordinary skill in the art to which said subject matter pertains
to modify automatic integrated routing and fulfillment system and method with product exchange as taught by Mueller with in-memory space management for database system as taught by Mukherjee. Doing so would have ensures that several levels of structures are used to manage free space within a multiple-instance system, such that 
Regarding claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
receiving, at the routing manager, a first database message for a first order fulfillment entity (Mueller [0092] e.g., “each time a specific transaction request message is received by the Routing and Fulfillment Server 110, the attributes of the order placed and the corresponding customer's profile are regularly stored and updated within the RFS's customer database”); 
determining that the first order fulfillment entity is in a first subset of the plurality of order fulfillment entities and that the first subset of the plurality of order fulfillment entities is associated with a first order services instance (Mueller [Abstract], [0026], [0036], and [0039]-[0040] where the order management system [Figure 1, element 114] managing and including multiple retail stores, e.g., “A retailer may provide the sale and distribution of goods through various retail stores 104A, 104B, 104C, 104D, 104E, 104F, an order management system 114, and a distribution center 103”. See also [0021] –[0026] where order and product distribution managed by the system, e.g., “Similarly, these fulfillment techniques may integrate with new data processes and system upgrades, to enable long-term cost effectiveness, and to enable retail tracking and location-based tracking of sales (for example, to allow a particular retail location to 
routing the first database message to the first order services instance (Mueller [0013] and [0093 e.g., “the Routing and Fulfillment Server 110 routes the customer's order/transaction request message to one of a number of retail stores (or a distribution center),”). 

Regarding claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
maintaining, by the routing manager, a current operational state for each order services instance in the plurality of order services instances (Mueller [0013]-[0015],  e.g., The Routing and Fulfillment Server routes the transaction request message to one of the multiple retail associates. The method retrieves the current state of availability, the spatial location of one or more of the retail associates, and the current state of availability of the specific product within one or more retail stores”), and wherein routing the first database message to the first order services instance is in response to a determination that the current operational state of the first order services instance is online (Mueller [0083] e.g., the Routing and Fulfillment Server 110, over the cloud communication network, and therefore, facilitate instant online communication and exchange of data between these three entities, in a consolidated/integrated environment”). 



Regarding claim 14, the rejection of claim 12 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
determining that the current operational state of the first order services instance is initializing (Mueller [0186] where the initial order processed, e.g., “during the different phases of the process of fulfilling customer's orders, starting from receiving /accepting their transaction request message, to dispatching/handing over the packed product to the customer”); 
storing the first database message in a back-out to retry later if the first database message includes a write request (Mueller [0159] where received orders stored in a database, e.g., “Corresponding to each order, the order details are eventually stored within the order database 912”); and 


Regarding claim 16, the rejection of claim 10 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, wherein managing the execution of the asynchronous database message includes: 
managing, by a messaging manager, an execution of an asynchronous database message via the routing manager, wherein managing the execution of the asynchronous database message include:
storing the asynchronous database message in an input queue (Mueller [0157] e.g. , The communication may be facilitated by leveraging standard synchronous protocols known in the art, such as HTTP or an asynchronous protocol such as Advanced Message Queuing Protocol ( AMQP).” And see also [0178] e.g., “That communication specifically involves receiving the customers' transaction request messages, processing them and placing them in the order queue”); 
in-memory structure that is used to update the instance's persistent area”); and 
determining whether the chain of transactions have completed before removing the asynchronous database message from the input queue (Mueller [0144] wherein once transaction completed the order removed). 

Regarding claim 19, the rejection of claim 10 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
responding, by one of the plurality of order services instances, to a read request using the in-memory database without accessing the at least one persistent database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”). 
 
Regarding claim 20. A system comprising: 
a master persistent database that maintains order fulfillment records for a plurality of order fulfillment entities (Mueller [0160] e.g., “master product database”); 
a slave persistent database, which is a redundancy to the master persistent database (Mueller [0084] and [Figure 12] where master database and supporting (i.e. 
a first plurality of order services instances, wherein each order services instance of the first plurality of order services instances provides ordering services of [[an]] a first  individual retail store and is associated with a first subset of the plurality of order fulfillment entities, wherein the first individual retail store is at least one of a retail store location and an online retail store, and wherein each order services instance includes an in-memory database for storing a respective subset of the order fulfillment records related to a respective subset of the plurality of order fulfillment entities (Mueller [Abstract], [0026], [0036], and [0039]-[0040] where the order management system [Figure 1, element 114] managing and including multiple retail stores, e.g., “A retailer may provide the sale and distribution of goods through various retail stores 104A, 104B, 104C, 104D, 104E, 104F, an order management system 114, and a distribution center 103”. See also [0021]–[0026] where order and product distribution managed by the system, e.g., “Similarly, these fulfillment techniques may integrate with new data processes and system upgrades, to enable long-term cost effectiveness, and to enable retail tracking and location-based tracking of sales (for example, to allow a particular retail location to obtain credit for any sales that the location is responsible for fulfilling)“. Applicant’s disclosure [0057] shows order fulfillment entities as equivalent with retail stores); 
a second plurality of order services instances as a redundancy (Mueller [0208]  where the system includes other multiple subsystem and locations, e.g., “the RFS can provide a primary location and one or more alternative locations for Store A for the 
the routing manager that maintains a routing map indicating which order services instance is associated with which order fulfillment entities, the routing manager configured to route database messages for particular order fulfillment entities to corresponding order services instances via the network (Mueller [0044] e.g., “the system 100 includes a Routing and Fulfillment Server 110 (sometimes referred to herein as a RFS)”. See also [0060], [Figure 6], [0062], [0065], and [0134] where the system managing locations of order fulfilment location (i.e., routing map), e.g., “each fulfillment location of the plurality of fulfillment locations. In an example, the information about an item corresponding to the plurality of fulfillment locations includes a floor attribute corresponding to the item and each fulfillment location of the plurality of fulfillment locations”); 
a queue system that queues asynchronous database messages, the queue system including at least an input queue and a back-out queue (Mueller [0178] e.g. , That communication specifically involves receiving the customers' transaction request messages, processing them and placing them in the order queue. The unit 910 further passes the attributes of the order to the order routing unit”) and 
a messaging manager that manages execution of asynchronous database messages from the queue system via the routing manager ((Mueller [0157] e.g. , The communication may be facilitated by leveraging standard synchronous protocols known in the art, such as HTTP or an asynchronous protocol such as Advanced Message Queuing Protocol ( AMQP).” see also [0178] e.g., “That communication specifically 
Mueller does not clearly disclose in-memory database is part of the system implementation; and a plurality of partitions, wherein one partition of the plurality of partitions is between the first plurality of order services instance and the second plurality of order services instance.
However, Mukherjee discloses the implementation of in-memory database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”); and 	a plurality of partitions, wherein one partition of the plurality of partitions is between the first order services instance and the second order services instance (Mukherjee [0029] describes that the implemented in-memory database structure subdivided in seral partition, e.g., “each in-memory structure is partitioned based on the level of concurrency within the instance in which the in-memory structure resides”. Applicant’s disclosure describes that data partitioned among multiple in-memory databases. See also [0066] and [Figure 7] where each instance includes in-memory database and the in-memory database partitioned based on the number of processors used by the instances). 
Therefore, it would have been obvious before the effective filing date of the
invention to a person having ordinary skill in the art to which said subject matter pertains
to modify automatic integrated routing and fulfillment system and method with product exchange as taught by Mueller with in-memory space management for database 
Regarding claim 21, , the rejection of claim 1 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a system, wherein at least on individual retail store is a retail store location (Mueller [0014] e.g., “The RFS retrieves information about the current state of availability and the spatial location of different retail associates”).
13.	Claims 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Mueller et al. U.S. 2017/0124511 A1 (hereinafter Mueller) in view of Mukherjee et al. U.S. 2009/0037498 A1 (hereinafter Mukherjee) as applied to claims 1-14, 16, and 19-21 above, and further in view of Bourbonnais et al. US 2012/0023369 A1 (hereinafter Bourbonnais).

Regarding claim 17, the rejection of claim 16 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, wherein managing the execution of the asynchronous database message further includes: 
if the second transaction fails, rolling back the first transaction and retrying the first transaction at the in-memory database and second transaction at the at least one persistent database (Mukherjee [0071] describes when a transaction in-memory 
if the first transaction completes and the second transaction completes, completing the chain of transactions and remove the asynchronous database message from the input queue. 
However, Bourbonnais discloses if the second transaction completes but the first transaction fails, rolling back the first transaction and retry the chain of transactions excluding the second transaction (Bourbonnais [0051] e.g., “a single retry agent 24 may process transactions in the RETRYQ 30, such that all previously failed transactions are applied serially to reduce the chance of more transient errors”); and 
if the first transaction completes and the second transaction completes, completing the chain of transactions and remove the asynchronous database message from the input queue (Bourbonnais [0030] e.g., “The pruning thread 38 asynchronously removes completed transaction messages indicated in the DONEMSG table 34 from the incoming receive queue 16 and removes their corresponding entries from the DONEMSG table 34”). 


Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference, the combination of Mueller, Mukherjee, and Bourbonnais discloses a method, wherein managing the execution of the asynchronous database message further includes: 
determining that the chain of transactions did not complete after a quantity of retry attempts (Bourbonnais [0046] e.g., “The agent 22 maintains information indicating which non -completed transaction is the oldest and uses this information to determine when to stop processing”); and 
moving the asynchronous database message to a back-out queue (Bourbonnais [0030] e.g., “The pruning thread 38 asynchronously removes completed transaction messages indicated in the DONEMSG table 34 from the incoming receive queue 16 and removes their corresponding entries from the DONEMSG table 34”). 
Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU MITIKU/			/TAMARA T KYLE/Examiner, Art Unit 2156     		Supervisory Patent Examiner, Art Unit 2156